15-3826
     Guan v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 176 203
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   11th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RICHARD C. WESLEY,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HUA GUAN,
14                      Petitioner,
15
16                      v.                                           15-3826
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,1
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     David X. Feng, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Nancy E.

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Jefferson B. Sessions, III, is automatically substituted for
     former Attorney General Loretta E. Lynch as the Respondent in this
     case.
 1                                 Friedman, Justin R. Markel, Senior
 2                                 Litigation Counsel, Office of
 3                                 Immigration Litigation, United
 4                                 States Department of Justice,
 5                                 Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Hua Guan, a native and citizen of the People’s

12   Republic of China, seeks review of a November 3, 2015 decision

13   of the BIA affirming a March 25, 2014 decision of an Immigration

14   Judge (“IJ”) denying Guan’s application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).   In re Hua Guan, No. A200 176 203 (B.I.A. Nov. 3, 2015),

17   aff’g No. A200 176 203 (Immig. Ct. N.Y. City Mar. 25, 2014).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       Under the circumstances of this case, we review both the

21   IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

23   2006).     The   applicable    standards   of    review   are   well

24   established.     8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

25   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     “Considering the


                                      2
1    totality of the circumstances, and all relevant factors, a trier

2    of fact may base a credibility determination on the demeanor,

3    candor, or responsiveness of the applicant . . . , the inherent

4    plausibility of the applicant’s . . . account, the consistency

5    between the applicant’s . . . written and oral statements . . .,

6    the internal consistency of each such statement, [and] the

7    consistency of such statements with other evidence of record

8    . . . without regard to whether an inconsistency, inaccuracy,

9    or falsehood goes to the heart of the applicant’s claim.”

10   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

11   Substantial evidence supports the agency’s determination that

12   Guan was not credible as to his claim that Chinese officials

13   detained and beat him during a raid on his unregistered church

14   in China, and that he fears persecution on account of his

15   continued religious practice.

16       The IJ reasonably relied on Guan’s demeanor, finding him

17   unresponsive at times.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

18   That finding is supported by the record.

19       The   demeanor    finding   and      the   overall   credibility

20   determination   are   bolstered     by     record   inconsistencies

21   regarding whether some of Guan’s fellow church members escaped

22   arrest during the police raid on his church, and where he has


                                     3
1    lived and when he has attended church in the United States.          See

2    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

3    2006); see also Xiu Xia Lin, 534 F.3d at 165-67 & n.3.              Guan

4    did    not     provide   compelling    explanations        for     these

5    inconsistencies.     See Majidi v. Gonzales, 430 F.3d at 80 (2d

6    Cir. 2005) (“A petitioner ‘must do more than offer a plausible

7    explanation for his inconsistent statements to secure relief;

8    he must demonstrate that a reasonable fact-finder would be

9    compelled to credit his testimony.’” (quoting Zhou Yun Zhang

10   v. U.S. INS, 386 F.3d 66, 76 (2d Cir. 2004))).

11         Having    questioned   Guan’s    credibility,       the     agency

12   reasonably relied further on his failure to corroborate his

13   claim with a statement from his wife.              See Biao Yang v.

14   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).        Guan explained that

15   his wife did not know that he was Christian, that he attended

16   church weekly, or that he was detained for 15 days.              The IJ

17   reasonably found that explanation implausible, particularly

18   given that Guan claimed his wife knew that he had fled China

19   to seek religious freedom.      See Wensheng Yan v. Mukasey, 509

20 F.3d 63, 66-67 (2d Cir. 2007) (recognizing that an adverse

21   credibility     determination   may   be   based    on   the    inherent

22   implausibility in an applicant’s story when the implausibility


                                      4
1    finding    was   “tethered    to   record    evidence”).     The   IJ’s

2    implausibility finding provided further support for the overall

3    adverse     credibility       determination.           See   8 U.S.C.

4    § 1158(b)(1)(B)(iii).

5        Given the demeanor, inconsistency, lack of corroboration,

6    and implausibility findings, we conclude that the agency’s

7    adverse credibility determination is supported by substantial

8    evidence.    8 U.S.C. § 1158(b)(1)(B)(iii).         That determina-

9    tion is dispositive of Guan’s claims for asylum, withholding

10   of removal, and CAT relief because all three claims are based

11   on the same factual predicate.          See Paul v. Gonzales, 444 F.3d
12   148, 156-57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.        Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                      FOR THE COURT:
22                                      Catherine O’Hagan Wolfe, Clerk



                                         5